—Judgment unanimously *960modified on the law and as modified affirmed without costs in accordance with the following Memorandum: We agree with plaintiff that Supreme Court erred in failing to include the value of a gun collection as marital property. The parties stipulated that the gun collection was marital property and that its value was $3,275. We therefore modify the judgment by directing defendant to pay plaintiff the sum of $1,637 for her share of the gun collection.
We reject plaintiff’s argument that the court erred in concluding that a physical fitness center business started by the parties during the marriage has no value. An accountant hired by the receiver, who was appointed to run the business during the pendency of this action, testified that the business had no earning capacity. The court did not abuse its discretion in accepting that opinion. We have examined plaintiff’s remaining arguments and conclude that they lack merit. (Appeal from Judgment of Supreme Court, Oneida County, Tenney, J.—Equitable Distribution.) Present—Green, J. P., Pine, Lawton, Do-err and Boehm, JJ.